Citation Nr: 1732506	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-02 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bladder cancer.   


REPRESENTATION

Appellant (Veteran) represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 until December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which is the Agency of Original Jurisdiction (AOJ) in this matter.   


FINDING OF FACT

Bladder cancer as likely as not relates to active duty.  


CONCLUSION OF LAW

Bladder cancer was incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that herbicide exposure during service in the Republic of Vietnam caused him to develop bladder cancer.      

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Further, VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  In such circumstances, service connection may be granted on a presumptive basis for any disease listed in 38 C.F.R. § 3.309(e).  The record documents that the Veteran served in Vietnam from the late 1960s to the early 1970s so it can be presumed that he was exposed to herbicides there.  Bladder cancer is not among the disorders listed under 38 C.F.R. § 3.309(e), however.  As such, it cannot be presumed that bladder cancer is related to herbicides exposure.  Nevertheless, the Board will consider the direct service connection theory of entitlement for the Veteran's claim.  38 C.F.R. § 3.303; see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), Ramey v. Brown, 9 Vet. App. 40, 44 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the following reasons, a direct service connection finding is warranted under 38 C.F.R. § 3.303 for bladder cancer.  First, medical evidence documents that the Veteran has had bladder cancer.  This is demonstrated by private treatment records and by March 2017 VA and private medical reports, which describe diagnosed bladder cancer and surgery since the mid 2000s to include a November 2016 cystoscopy revealing the "third occurrence of a bladder tumor" since 2006.  Second, the Veteran was presumably exposed to herbicides during service.  The service personnel records document his service in Vietnam.  Third, the evidence is in equipoise regarding whether the bladder cancer relates to the herbicides exposure.  

The record contains two opinions addressing this issue.  One opinion, from the March 2017 VA examiner, found the cancer likely unrelated to the herbicide exposure.  In support, the examiner stated that the National Academy of
Sciences (NAS) concluded in 2016 that there was limited or suggestive evidence of an association between Agent Orange exposure and bladder cancer.  The examiner stated that "the data is still not strong."  Further, the examiner noted that the Veteran was previously a smoker, which is a "well established risk factor for bladder cancer."  The second opinion is from a private urologist whose medical practice has treated the Veteran for bladder cancer since 2006.  This examiner found it as likely as not likely that the bladder cancer related to presumed herbicide exposure.  In support of the opinion, the examiner cited the same NAS study discussed earlier, indicating in contrast to the VA examiner that the study's findings were a sufficient basis on which to draw a medical nexus.  Each examiner indicated a review of the claims file and detailed the Veteran's medical history.  Further, each examiner supported their opinion.  As each opinion is based on the evidence of record and is explained, each opinion is of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Based on the foregoing, the Board cannot find that a preponderance of the evidence is against the claim to service connection.  Accordingly, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant service connection for bladder cancer.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bladder cancer is granted.  



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


